DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Response to Amendments
The amendment filed 07/11/2022 has been entered. Claims 1, 5, 9, 13 are currently amended. Claims 6-7, 14-15 are previously cancelled. Claims 1-5, 8-13, 16-18 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6-10 of the Remarks filed 7/11/2022 regarding claims rejected under 35 USC 103 over prior arts of record have been fully considered and are asserted moot in view of current office action with newly applied prior arts Baldi, Al-Kabra and Rashid.
Examiner acknowledges that applicant has amended independent claim 1 (similarly claim 9) by specifying “anonymizing, by the privacy service, the browsing traffic so that the browsing traffic does not identify the electronic device or the browser or application”, inter alia, i.e. specifically, anonymized browsing traffic. Examiner notes, anonymizing the browsing traffic is interpreted as anonymizing the browsing traffic by removing some portion of the browsing traffic data that may relate to the user specific browsing traffic. See applicant’s specification, para. [51] stating “the privacy service may associate the URLs fetched by the electronic device with the token, and may send those to the data store. Any other data about the session may be associated, but in one embodiment, anything that identifies the electronic device may not be stored”.
Applicant’s arguments regarding the teachings of previously cited references Shah, Phillips to the amended limitation(s) in particular, are moot since newly found references have been used in the current office action. See the Claim Rejections for details.  
Claim Objections
Claims 1, 9 are objected to because of the following informalities:  
Claim 1, similarly claim 9, recites anonymizing, …, the browsing traffic so that the browsing traffic does not identify the electronic device or the browser or application. “so that the browsing traffic does not identify the electronic device or the browser or application” is intended use and renders the limitation(s) as result of anonymizing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi et al (US9,210,090B1, hereinafter, “Baldi”), in view of Al-Kabra et al (US20190335327A1, hereinafter, “Al-Kabra”), further in view of Rashid et al (US 20170091303A1, hereinafter, “Rashid”).
Regarding claim 1, similarly claim 9, Baldi teaches:
A method, a system, for privacy-protecting data logging (Baldi, discloses method of accessing and retrieving network traffic data using unique data block identifier and associated packet identifiers, see [Abstract]), comprising: 
providing, by a token server, a token to a privacy application executed on an electronic device and to a privacy service (Baldi, [Col. 7 lines 49-55] the network traffic data analysis and access tool (120) is configured to interact with the user system (140) (i.e. electronic device) using the application interface (121). And [Col. 8 lines 30-38] indexing the network traffic data (e.g., packet A (133a), packet B (133b)) includes using appropriate unique data block identifier (i.e. token) (e.g., block ID A (131a)) to tag data packets. And [Col. 9 lines 55-60] In Step 202, the network traffic data block is further analyzed by the data analysis device (i.e. also ICL of Fig. 3, i.e. token server), and based on a pre-determined algorithm, to generate a packet identifier for each packet of the collection of packets in the network traffic data block (i.e. providing)), wherein the token server and the privacy service are part of a data carrier network or an Internet Service Provider (ISP) network (Baldi, [Col. 6 lines 20-23] the data collectors (114) and the network traffic data analysis and access tool (120) may be deployed in the computer network (110) by a network communication service provider (e.g., ISP),...); 
receiving, by the privacy service and via the data carrier network or the ISP network, browsing traffic [comprising a plurality of Uniform Resource Locators (URLs)] from a browser or application executed by the electronic device (Baldi, referring to Fig. 2, [Col. 9 lines 7-11] in Step 201, a data block of network traffic data (referred to as a network traffic data block) is captured and analyzed by a data analysis device (e.g., the network traffic data analysis device (122) depicted in FIG. 1 above) (See Fig. 1, Network Traffic Data analysis and access Tool 120, i.e. privacy service) to generate metadata of the network traffic data block); (See Rashid below for limitation(s) in bracket)
associating, by the privacy service, the browsing traffic with the token (Baldi, [Col. 9 lines 55-59] In Step 202, the network traffic data block is further analyzed by the data analysis device, and based on a pre-determined algorithm, to generate a packet identifier for each packet of the collection of packets in the network traffic data block. And [Col. 10 lines 10-15] Examples of the data analysis device generating/storing the packet identifiers are described in reference to FIGS. 3.1-3.12 below. In at least a portion of FIGS. 3.1-3.12, the data analysis device is referred to as the ICL, the packet identifiers are referred to as the ID hash, and unique data block identifier is referred to as the key); 
While Baldi teaches tagging network traffic with unique data block identifier as key (or token) for storage and retrieval, but does not specifically teach anonymizing the browsing traffic so that the browsing traffic does not identify the electronic device or the browser or application, however Al-Kabra in the same field of endeavor teaches:
anonymizing, by the privacy service, the browsing traffic so that the browsing traffic does not identify the electronic device or the browser or application (Al-Kabra, discloses partitioning network addresses to address user privacy by automatically anonymizing network transaction data, see [Title]/[Abstract]. And [0017] server 200 (i.e. privacy service) may be a computing system configured to automatically anonymize network transaction data of a network transaction... partition the URL into a hypertext transfer protocol (HTTP) host URL portion and a remaining URL portion; and to remove the remaining URL portion from the network transaction data to produce partially anonymous network transaction data that includes the http host URL portion with the network transaction data. By stripping the remaining URL portion, and leaving the HTTP host URL portion of the overall URL, useful information about network transaction data may be collected, while obfuscating identities of individual users); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Al-Kabra in the storage and retrieval of network traffic packers of Baldi by anonymizing network transaction data by removing a portion of the uniform resource locator (URL) associated with the network transaction. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow the network transaction data to be used for data analytics, while securing user identities by removing personal information or the identities of individual users engaged in such network transactions for user privacy (Al-Kabra, [Abstract]).
The combination of Baldi/Al-Kabra further teaches: 
storing, by the privacy service, the anonymized browsing traffic and the token in a data store (Baldi, [Col. 10 lines 35-38] In Step 204, concurrently with the data analysis device generating the metadata and the packet identifier, the network traffic data is captured and stored by the data access device in a data repository (i.e. data store). And [Col. 10 lines 64-67] In Step 206, the network traffic data in the data repository is indexed by the network traffic data access device in response to receiving the linked set of the unique data block identifier and the packet identifier(s). Examiner notes Baldi teaches storing traffic data with indexing with traffic data packet identifier, it is obvious to one ordinary skilled in the art that the traffic data packets are stored with traffic data packet identifiers);
receiving, by the privacy service and from the privacy application, the token and a request for the stored, anonymized browsing traffic associated with the token (Baldi, [Col. 12 lines 19-23] In Step 207, in response to receiving a user query requesting certain network traffic data from the data repository, the data analysis device compares the user query with contents of the metadata repository to determine a match with the metadata); 
retrieving, by the privacy service, the stored, anonymized browsing traffic associated with the token from the data store; and returning, by the privacy service, the stored, anonymized browsing traffic to the privacy application (Baldi, [Col. 12 lines 26-42] In Step 208, the network traffic data analysis device retrieves from the metadata repository and based on the match found in Step 207, the unique data block identifier of a network traffic data block that satisfies the criteria contained in the user query. In other words, the retrieved unique data block identifier uniquely identifies the network data block having characteristics matching the user query criteria. Accordingly, this retrieved unique data block identifier is sent to the data access device for retrieving stored packet data. In Step 209, the network traffic data access device retrieves, from the data repository and in response to receiving the unique data block identifier from the data analysis device, the packets tagged by the unique data block identifier in the data repository. Accordingly, in Step 210, the network traffic data access device provides, as a result of the user query, the retrieved packets to a user who submits the user query. Note: Al-Kabra teaches the anonymized browsing traffic in the above limitations).  
While the combination of Baldi/Al-Kabra teaches browsing traffic (e.g. Al-Kabra, [0009] network transactions may include …, Internet accessing and browsing,…) and tagging traffic with unique data block identifier as key (or token) for retrieval, but does not specifically teaches browsing traffic comprising a plurality of Uniform Resource Locators (URLs), however in the similar field of endeavor Rashid teaches:
browsing traffic comprising a plurality of Uniform Resource Locators (URLs) from a browser or application executed by the electronic device (Rashid, discloses method of recording a history of website accesses of a plurality of websites by a user, see [Abstract]. In reference to Fig. 4, and [0047] Method 400 begins at block 402, where a user's browsing history (e.g., list of URLs visited and length of time visited) is collected over a defined time period. Continuing to block 404, at the user's device, the URLs are classified into high level categories through use of classification models, the categories suppressing identities of the URLs and associated page titles. Suppression of the URL identities and titles pages is intended to protect privacy of the user);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Rashid in the storage and retrieval of network traffic packets of Baldi/Al-Kabra by collecting and classifying browsing history of a user device. This would have been obvious because the person having ordinary skill in the art would have been motivated to suppress the URL identities and title pages from browsing history to protect browsing privacy of user (Rashid, [Abstract], [0047]).

Regarding claim 17, Baldi/Al-Kabra/Rashid combination further teaches:
The system of claim 9, wherein the privacy service comprises a privacy appliance (Baldi, Network Traffic Data Analysis Device as shown in Fig. 1).  

Regarding claim 18, Baldi/Al-Kabra/Rashid combination further teaches:
	The system of claim 9, wherein the browsing application comprises a browser or an application (Baldi, [Col. 6 line 64-Col. 7 line 3] The display unit (143) may be a two dimensional (2D) or a three dimensional (3D) display configured to display information regarding the computer network (e.g., browsing the network traffic data) or to display intermediate and/or final results of the network traffic data analysis and access tool).

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi/Al-Kabra/Rashid combination as applied above to claim 1 and claim 9 respectively, further in view of Paquin et al (US 9,043,891B2, hereinafter, “Paquin”).
Regarding claim 2, similarly claim 10, Baldi/Al-Kabra/Rashid combination teaches:
The method of claim 1, the system of claim 9,
The combination of Baldi/Al-Kabra/Rashid does not explicitly teach however in the same field of endeavor Paquin teaches:
wherein the token server selects the token from a pool of reusable tokens (Paquin, discloses preserving privacy with digital identities, [Abstract]. And [Col. 9 lines 14-23] The user can be allowed to access the information without connectivity to the provider and without disclosing excess information about the user. Since the low disclosure tokens (i.e. a pool of reusable tokens) are provided to the relying party, the users privacy and systems scalability can be improved. Since the selected low disclosure tokens are deleted for preventing correlation of the users activities with relying parties, the token can be reused while enhancing the privacy of the user's information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Paquin in the storage and retrieval of network traffic packets of Baldi/Al-Kabra/Rashid by reusing low disclosure tokens as tokens for preserving privacy. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the low discloser tokens which can be reused while enhancing the privacy of user’s information (Paquin, [Abstract]).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi/Al-Kabra/Rashid combination as applied above to claim 1 and claim 9 respectively, further in view of Taylor et al (US 9,060,031B1-IDS provided by applicant, hereinafter, “Taylor”).
Regarding claim 3, similarly claim 11, Baldi/Al-Kabra/Rashid combination teaches:
The method of claim 1, the system of claim 9, 
The combination of Baldi/Al-Kabra/Rashid does not explicitly teach however in the same field of endeavor Taylor teaches:
further comprising: receiving, by the token server, a device identifier and IP address for the electronic device (Taylor, discloses modifying data of network content including user identifiers, see [Abstract]. And [Col. 1 lines 26-30] data such as the Internet Protocol (IP) address of the client device may be made available to the server when a connection is established, and data about various components of the client device may be embedded into the request itself. And [Col. 2 lines 19-21] Identifying or tracking information can include, but is not limited to, user identifiers, device identifiers, demographic information, and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Taylor in the storage and retrieval of network traffic packets of Baldi/Al-Kabra/Rashid by identify user device based on device identifier and IP address of the device. This would have been obvious because the person having ordinary skill in the art would have been motivated to modify user’s information to protect user’s privacy (Taylor, [Abstract]).

Claims 4, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi/Al-Kabra/Rashid combination as applied above, further in view of Linden et al (US 6,360,254B1, hereinafter, “Linden”).
Regarding claim 4, similarly claim 12, Baldi/Al-Kabra/Rashid combination teaches:
The method of claim 1, the system of claim 9, 
The combination of Baldi/Al-Kabra/Rashid does not explicitly teach however in the same field of endeavor Linden teaches:
wherein the token is associated with a token reassignment period (Linden, discloses secure URL-based access to private resources, and [Col. 2 lines 27-32] The private Web page may include information from one or more private database records, and/or may include a confirmation that a particular transaction associated with the private URL was performed.  The server application may be configured to invalidate the tokens (and thus the private URLs) after a single use, or after a predetermined period of time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Linden in the storage and retrieval of network traffic packets of Baldi/Al-Kabra/Rashid by having the issued tokes (and thus private URLs) automatically expired following predetermined time period. This would have been obvious because the person having ordinary skill in the art would have been motivated to further enhance security by limiting improper use of tokens (Linden, [Abstract], and Col. 5 lines 22-39).

Regarding claim 8, similarly claim 16, Baldi/Al-Kabra/Rashid/Linden further teaches:
The method of claim 4, the system of claim 12, further comprising: providing, by the token server, a second token to the privacy application after the token reassignment period (Linden, [Col. 6 lines 57-63] The time stamp preferably includes information which may be used to determine whether the token has expired, such as a creation date, an expiration date, or a duration of time since the last user access to a corresponding private data record.  Where time stamps are used, a software routine may be provided to automatically delete table entries that contain expired tokens. And [Col. 7 lines 44-47] The server application 40 may additionally or alternatively perform other types of actions associated with the URL. For example, the server application 40 may automatically issue a new private URL (with a new token (i.e. second token)) which supersedes the existing private URL). 
The rationale to combine the references is similar to the motivation set forth for claims 4 and 12 above. 

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi/Al-Kabra/Rashid combination as applied above to claim 1 and claim 9 respectively, further in view of Goldberg (US 10,615,965B1, hereinafter, “Goldberg”).
Regarding claim 5, similarly claim 13, Baldi/Al-Kabra/Rashid combination teaches:
The method of claim 1, the system of claim 9, 
The combination of Baldi/Al-Kabra/Rashid does not explicitly teach however in the same field of endeavor Goldberg teaches:
wherein the stored, anonymized browsing traffic is encrypted in the data store (Goldberg, discloses converting documents maintained by messaging service into a set of tokens or words, see [Abstract]. In particular, FIG. 2 shows an illustrative example of a data store that retains encrypted user documents (i.e. emails, instant messages, video messages, text messages, audio messages, or other documents shared between users of the messaging service, i.e. browser traffic). See Baldi and Al-Kabra for stored, anonymized browsing traffic as shown for claim 1, 9 respectively above).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Goldberg in the storage and retrieval of network traffic packets of Baldi/Al-Kabra/Rashid by retaining encrypted user document in store. This would have been obvious because the person having ordinary skill in the art would have been motivated to parse and process network traffic into set of tokens for network content search while protecting privacy of non-matching network traffic (Goldberg, [Abstract]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Dilley et al (US20120124372A1) discloses method of protecting website users by obscuring URLs.
Khan et al (US20080127335A1) discloses method of tagging intercepted network traffic as benign and malicious for storing.
Livneh et al (US20170359313A1) discloses methods and systems for data anonymization of PII associated with a user account at a proxy server.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436